SMITH, J.
We are of the opinion that the judgment of the court below should be affirmed.
*822In addition to tbe stock and fixtures set off by tbe appraisers of tbe estate of Martin S. Glenn to Bridget Glenn, there was tbe sum of $500. Sbe also paid debts of Martin S. Glenn out of ber own separate estate. Tbe evidence shows that she received no part of this $500, nor was sbe ever reimbursed for tbe debts of Martin S. Glenn’s estate that she paid.
We see no reason why her administrator should not recover for the ¡benefit of ber estate tbe $500, which was not paid to her, and the .amount paid by ber to liquidate ber husband’s indebtedness, to which ¡she is entitled under tbe doctrine of subrogation. We do not think that Sec. 6113 Rev. Stat.,/ relating to limitation .of actions by creditors, will bar ber administrator from recovering for the benefit of her estate what was due her from the estate of her husband. This might be said to be her separate estate; they are debts due from her husband’s estate, and having her administrator receive these amounts is not taking away from the children of Martin S. Glenn any part of their father’s estate, for the debts of his estate should be paid.
The other grounds of error complained of by the plaintiffs in error we do not think are tenable.
Judgment affirmed.
.Swing and Giffen, JJ., concur.